Exhibit 10.1

SECOND AMENDMENT TO CREDIT AGREEMENT

THIS SECOND AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) made as of this
29th day of June, 2012, by and among CARTER/VALIDUS OPERATING PARTNERSHIP, LP, a
Delaware limited partnership (the “Borrower”), CARTER VALIDUS MISSION CRITICAL
REIT, INC., a Maryland corporation (“REIT”), HC-2501 W WILLIAM CANNON DR, LLC, a
Delaware limited liability company (“HC-2501”), DC-19675 W. TEN MILE, LLC, a
Delaware limited liability company (“DC-19675”; REIT, HC-2501 and DC-19675 are
hereinafter collectively referred to as the “Guarantors”), and KEYBANK NATIONAL
ASSOCIATION, a national banking association (“KeyBank”), individually and as
Agent for the Lenders (the “Agent”), and SYNOVUS BANK, as a Lender.

W I T N E S S E T H:

WHEREAS, Borrower and KeyBank, individually and as Agent, entered into that
certain Credit Agreement dated as of March 30, 2012, as amended by that certain
First Amendment to Credit Agreement dated as of May 8, 2012 (as modified or
amended from time to time, the “Credit Agreement”);

WHEREAS, Guarantors executed and delivered to Agent and the Lenders that certain
Unconditional Guaranty of Payment and Performance dated as of March 30, 2012, as
amended by that certain First Amendment to Unconditional Guaranty of Payment and
Performance dated as of even date herewith (as modified or amended from time to
time, the “Guaranty”);

WHEREAS, Borrower and Guarantors have requested that the Agent and the Lenders
make certain modifications to the Credit Agreement; and

WHEREAS, the Agent and the Lenders have consented to such modifications, subject
to the execution and delivery of this Amendment.

NOW, THEREFORE, for and in consideration of the sum of TEN and NO/100 DOLLARS
($10.00), and other good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto do hereby covenant and agree
as follows:

1. Definitions. All terms used herein which are not otherwise defined herein
shall have the meanings set forth in the Credit Agreement.

2. Modification of the Credit Agreement. The Agent, the Lenders and the Borrower
hereby amend the Credit Agreement as follows:

(a) By inserting the following definition in §1.1 of the Credit Agreement, in
the appropriate alphabetical order:

“Acquisition Closing Costs. The actual deal costs incurred by REIT and its
Subsidiaries in connection with acquisitions of Real Estate determined in
accordance with GAAP. Notwithstanding the foregoing, beginning on April 1, 2013
and at all times thereafter, Acquisition Closing Costs shall only include those
deal costs that are associated with Real Estate that is being actively
negotiated for purchase, or have been consummated.”



--------------------------------------------------------------------------------

(b) By deleting in its entirety the definition of “Consolidated EBITDA”
appearing in §1.1 of the Credit Agreement, and inserting the following new
definition in lieu thereof:

“Consolidated EBITDA. With respect to any period, an amount equal to the EBITDA
of REIT, the Borrower and their respective Subsidiaries for such period
determined on a Consolidated basis plus (without duplication) such Person’s
Equity Percentage of EBITDA of its Unconsolidated Affiliates and Subsidiaries of
Borrower that are not Wholly Owned Subsidiaries for such period.”

(c) By inserting the words “(without duplication)” after the word “included”
appearing in the tenth (10th) line of the definition of “Consolidated Fixed
Charges” appearing in §1.1 of the Credit Agreement.

(d) By deleting sub-part (a)(iv) of the definition of “EBITDA” appearing in §1.1
of the Credit Agreement, and inserting in lieu thereof the following:

“(iv) Acquisition Closing Costs and extraordinary or non-recurring gains and
losses (including, without limitation, gains and losses on the sale of assets)
and income and expense allocated to minority owners;”

(e) By inserting the words “or, at the request of the Required Lenders,” after
the word “Agent’s” appearing in the first (1st) line of §5.2(a) of the Credit
Agreement.

(f) By deleting in its entirety the first paragraph (but not any subparagraphs)
of §5.3 of the Credit Agreement, and inserting in lieu thereof the following:

“Provided no Default or Event of Default exists, the Borrower shall have the
right, subject to the consent of all of the Lenders until such as time as the
Borrowing Base consists of three (3) Mortgaged Properties, and the Required
Lenders at any time thereafter (which consent may be withheld in either the
Lenders’ or the Required Lenders’ sole and absolute discretion), and the
satisfaction by the Borrower of the conditions set forth in this §5.3, to add
Potential Collateral to the Collateral as part of the Borrowing Base. In the
event the Borrower desires to add additional Potential Collateral to the
Borrowing Base as aforesaid, the Borrower shall provide written notice to the
Agent of such request. No Potential Collateral shall be included as Collateral
in the Borrowing Base unless and until the following conditions precedent shall
have been satisfied:”

 

2



--------------------------------------------------------------------------------

(g) By deleting in its entirety §5.3(f) of the Credit Agreement, and inserting
in lieu thereof the following:

“(f) the Lenders or the Required Lenders, as required above, shall have
consented to the inclusion of such Real Estate as a Mortgaged Property, which
consent may be granted in either the Lenders’ or Required Lenders’ sole and
absolute discretion.”

3. References to Credit Agreement. All references in the Loan Documents to the
Credit Agreement shall be deemed a reference to the Credit Agreement as modified
and amended herein.

4. Consent of Guarantors. By execution of this Amendment, Guarantors hereby
expressly consent to the modifications and amendments relating to the Credit
Agreement and the Loan Documents as set forth herein, and Borrower and
Guarantors hereby acknowledge, represent and agree that the Loan Documents
(including without limitation the Guaranty) remain in full force and effect and
constitute the valid and legally binding obligation of Borrower and Guarantors,
respectively, enforceable against such Persons in accordance with their
respective terms, and that the Guaranty extends to and applies to the foregoing
documents as modified and amended.

5. Representations. Borrower and Guarantors represent and warrant to Agent and
the Lenders as follows:

(a) Authorization. The execution, delivery and performance of this Amendment and
the transactions contemplated hereby (i) are within the authority of Borrower
and Guarantors, (ii) have been duly authorized by all necessary proceedings on
the part of such Persons, (iii) do not and will not conflict with or result in
any breach or contravention of any provision of law, statute, rule or regulation
to which any of such Persons is subject or any judgment, order, writ,
injunction, license or permit applicable to such Persons, (iv) do not and will
not conflict with or constitute a default (whether with the passage of time or
the giving of notice, or both) under any provision of the partnership agreement
or certificate, certificate of formation, operating agreement, articles of
incorporation or other charter documents or bylaws of, or any mortgage,
indenture, agreement, contract or other instrument binding upon, any of such
Persons or any of its properties or to which any of such Persons is subject, and
(v) do not and will not result in or require the imposition of any lien or other
encumbrance on any of the properties, assets or rights of such Persons, other
than the liens and encumbrances created by the Loan Documents.

(b) Enforceability. The execution and delivery of this Amendment are valid and
legally binding obligations of Borrower and Guarantors enforceable in accordance
with the respective terms and provisions hereof, except as enforceability is
limited by bankruptcy, insolvency, reorganization, moratorium or other laws
relating to or affecting generally the enforcement of creditors’ rights and the
effect of general principles of equity.

 

3



--------------------------------------------------------------------------------

(c) Approvals. The execution, delivery and performance of this Amendment and the
transactions contemplated hereby do not require the approval or consent of or
approval of any Person or the authorization, consent, approval of or any license
or permit issued by, or any filing or registration with, or the giving of any
notice to, any court, department, board, commission or other governmental agency
or authority other than those already obtained.

(d) Reaffirmation. Borrower and Guarantors reaffirm and restate as of the date
hereof each and every representation and warranty made by the Borrower, the
Guarantors and their respective Subsidiaries in the Loan Documents or otherwise
made by or on behalf of such Persons in connection therewith except for
representations or warranties that expressly relate to an earlier date.

6. No Default. By execution hereof, the Borrower and Guarantors certify that the
Borrower and Guarantors are and will be in compliance with all covenants under
the Loan Documents after the execution and delivery of this Amendment, and that
no Default or Event of Default has occurred and is continuing.

7. Waiver of Claims. Borrower and Guarantors acknowledge, represent and agree
that Borrower and Guarantors as of the date hereof have no defenses, setoffs,
claims, counterclaims or causes of action of any kind or nature whatsoever with
respect to the Loan Documents, the administration or funding of the Loans or
with respect to any acts or omissions of Agent or any of the Lenders, or any
past or present officers, agents or employees of Agent or any of the Lenders,
and each of Borrower and Guarantors does hereby expressly waive, release and
relinquish any and all such defenses, setoffs, claims, counterclaims and causes
of action, if any.

8. Ratification. Except as hereinabove set forth or in any other document
previously executed or executed in connection herewith, all terms, covenants and
provisions of the Credit Agreement remain unaltered and in full force and
effect, and the parties hereto do hereby expressly ratify and confirm the Credit
Agreement. Nothing in this Amendment shall be deemed or construed to constitute,
and there has not otherwise occurred, a novation, cancellation, satisfaction,
release, extinguishment or substitution of the indebtedness evidenced by the
Notes or the other obligations of Borrower and Guarantors under the Loan
Documents (including without limitation the Guaranty).

9. Counterparts. This Amendment may be executed in any number of counterparts
which shall together constitute but one and the same agreement.

10. Miscellaneous. THIS AMENDMENT SHALL, PURSUANT TO NEW YORK GENERAL
OBLIGATIONS LAW SECTION 5-1401, BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK. This Amendment shall be binding upon and
shall inure to the benefit of the parties hereto and their respective permitted
successors, successors-in-title and assigns as provided in the Credit Agreement.

 

4



--------------------------------------------------------------------------------

11. Effective Date. This Amendment shall be deemed effective and in full force
and effect as of the date hereof upon the execution and delivery of this
Amendment by Borrower, Guarantors, Agent and the Required Lenders.

[SIGNATURES BEGIN ON NEXT PAGE]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have hereto set their hands and affixed
their seals as of the day and year first above written.

 

BORROWER:

CARTER/VALIDUS OPERATING

PARTNERSHIP, LP, a Delaware limited

partnership

By:

 

Carter Validus Mission Critical REIT, Inc.,

a Maryland corporation, its general partner

 

By:   /s/ John E. Carter

Name:

  John E. Carter

Title:

  CEO   (SEAL)

[SIGNATURES CONTINUED ON NEXT PAGE]

 

6



--------------------------------------------------------------------------------

GUARANTORS:

CARTER VALIDUS MISSION CRITICAL

REIT, INC., a Maryland corporation

By:

  /s/ John E. Carter

Name:

  John E. Carter

Title:

  CEO

 

HC-2501 W WILLIAM CANNON DR, LLC, a

Delaware limited liability company

By:

  Carter/Validus Operating Partnership, LP, a Delaware limited partnership

 

By:  

Carter Validus Mission Critical

REIT, Inc., a Maryland corporation,

its general partner

  By:   /s/ John E. Carter   Name:   John E. Carter   Title:   CEO

 

DC-19675 W. TEN MILE, LLC, a Delaware

limited liability company

By:

 

Carter/Validus Operating Partnership, LP, a

Delaware limited partnership, its sole

member

 

By:  

Carter Validus Mission Critical

REIT, Inc., a Maryland corporation,

its General Partner

  By:   /s/ John E. Carter   Name:   John E. Carter   Title:   CEO

[SIGNATURES CONTINUED ON NEXT PAGE]

 

7



--------------------------------------------------------------------------------

AGENT:

KEYBANK NATIONAL ASSOCIATION,

individually and as Agent

By:

  /s/ Jeff Gilbreath

Name:

  Jeff Gilbreath

Title:

  Sr. Vice President

[SIGNATURES CONTINUED ON NEXT PAGE]

 

8



--------------------------------------------------------------------------------

LENDERS: SYNOVUS BANK

By:

  /s/ David W. Bowman

Name:

  David W. Bowman

Title:

  Sr. Vice President

 

9